IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF lLLlNOlS

cATHERINE ALEXANDER,
Piaintirf,

NO; 3;13_¢V_00966-M]R_DGW

TAi<E_T\X/o INTERACTIVE sor'r\></4 ARE, iNc.;

21< GAMES, INC.; 2K sPoRTs iNc.;

WoRLD WRESTLING ENTERTAINMENT,

INC.; VISUAL CONCEPTS ENTERTAINMENT;
YUKE’S CO., LTD.; and YUKE’S LA INC.,

\/\/\/\/\/\/\/\/\/\/\./\/\/\/

Defendants.

DEFENDANTS’ TAKE-TWO INTERACTIVE SOFTWARE INC. ZK GAMES INC. ZK
SPORTS INC. VISUAL CONCEPTS ENTERTAINMENT YUKE’S CG. LTD. YUKE’S
LA INC. and WORLD WRESTING ENTERTAINMENT INC. MOTION FOR
EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

 

 

 

COMES NOW the Defendants, Take-T\vo lnteracn`ve Software, lnc., ZK Garnes, Inc., ZK
Sports lnc., Visual Concepts Entertainment, Yuke’s Co., Ltd., Yuke’s LA lnc., and World \X/restling
Entertainrnent, lnc., by and through their undersigned attorneys, Donovan Rose Nester, P.C., and
for their Motion for Extension of Tirne to File Responsive Pleading, state as follows:

l. On October 2, 2018, this court entered its Order granting plaintiff leave to Ele her
Pirst Arnended Cornplaint.

2. Accordingly, defendants’ responsive pleadings are due on or before October 16, 2018.

3. Given prior commitments, defense counsel has not had ample time to thoroughly
review plaintiffs’ First Amended Cornplaint, confer With clients, and prepare appropriate responsive

pleadings with reference to Plaint:iff’s First Amended Complaint.

 

4. As a result of the foregoing, Defendants respectfully request a one (l) week extension
of time, to and including October 23, 2018, within which to respond to Plaintiff’s First Amended
Cornplaint.

5. Plaintiffs counsel has not responded to an overture from defense counsel in regard to
whether plaintiff consents or objects to a one (1) week extension of time.

6. Defendants will be unduly prejudiced if this request for extension is disallowed

WHERFORE, Defendants, Take~Two lnteractive Software, lnc., ZK Games, lnc., 'ZK Sports
Inc., Visual Concepts Entertainrnent, Yuke’s Co., Ltd., Yuke’s LA Inc., and World Wrestling
Entertainment, Inc., pray for an Order granting their Motion for Extension of Time to File a
Responsive Pleading and for such further relief this Court deems necessary and proper.

DATED: October l2, 2018.

Respectfully Subrnitted,

/S/ Michael l. Nester
DONOVAN ROSE NESTER, P.C.
l\/lichael J Nester, #0203721 1
Brendan l\/I. Nester, #6286953
Sean K. Cronin, #6292624

15 North lst Street, Suite A
Belleville, IL 62220
Telephone: 618.212.65()()
Facsirnile: 618.212.6501
rnnester@drnpc.com
bnester@drnpc.corn
scronin@drnpc.com

ATI`ORNEYS FOR DEFENDANTS,
TAKE-TWO INTERACTIVE SOFTWARE, INC.,
ZK GAMES, INC., ZK SPORTS INC., VISUAL
CONCEPTS ENTERTAINMENT, YUKE’S CO.,
LTD., YUKE’S LA INC., and WORLD
WRESTING ENTERTAINMENT, INC.

 

CERTIFICATE OF SERVICE

l hereby certify that on October 12, 2018, l electronically filed the Motion for Extension of time to
File Responsive Pleading with the Clerk using the CM/ECF system which will send notification of
such filings to the following:

Mr. R. Seth Crompton
Holland Groves

300 North Tucker Boulevard
Suite 801

St. Louis, MO 63101

scrompton@a]lfela.com

Attorney for Plaintiff

Mr. Anthony R. Friedman
Mr. Benjamin R. Askew

Mr. Anthony G. Simon
Simon Law Firm, P.C.

800 Market Street, Suite 1700
St. Louis, MO 63101
afriedrnan sirnonla\ c.com
baskew sirnonlax c.com
asirnon simonla c.corn
Attorneys for Plaintiff

Mr. Dale M. Cendali
Mr. joshua L. Simrnons
Kirkland & Ellis

601 Lexington Avenue
New York, NY 10022

Dale.cendali@kirkland.corn
loshua.simmons{@kirkland.com

Attorneys for Defendants, Take-Two Interactive Software, Inc., ZK Games, Inc., ZK Sports
Inc., Visual Concepts Entertainment, Yuke’s Co., Ltd., Yuke’s LA Inc.

Mr. ]erry S. McDeVitt

Mr. Curt:is B. Krasil<

K & L Gates LLP

210 Sixth Avenue
Pittsburgh, PA 15222-2613

l erg.mcdevid§@klgates.com
Cmds.krasH<§QMgates.com

Attorneys for Defendant, World Wrestling Entertainment, Inc.

 

BY /S/MICHAEL T. NESTER
MICHAEL]. NESTER, #02037211
Donovan Rose Nester, P.C.

15 North 1“ Street, Suite A
Be]leville, Illinois 62220
(618) 212-6500 (phone)
(618) 212~6501 (fax)

mnester@drnpc.corn

ATTORNEY FGR DEFENDANTS,
TAKE-TWO INTERACTIVE SOFTWARE,
INC., ZK GAMES, INC., ZK SPORTS INC.,
VISUAL CONCEPTS ENTERTAINMENT
YUKE-S CO., LTD., YUKE’S LA INC.,
AND WORLD WRESTLING
ENTERTAINMENT, INC.

 

